DOWDELL, C. J.
— This is an action to recover damages of the defendant railway company for loss of goods in shipment. The case was tried below by the court without the intervention of a jury. The only question at issue in the trial court was as to the measure of damages.
The true measure of,damages in such case was the reasonable market value of the goods lost to the plaintiffs, and not the price at which the plaintiffs had contracted to sell the goods to another party. That suit is upon the* bill of lading,, for a breach, of contract to deliver, can make no difference in the measure of damages, in the absence of any special damages arising out of the alleged breach. The court erred in admitting evidence as to the agreed price of the sale of the goods to a third party, and it appears from the record that it was upon this evidence that the court, in the judgment rendered, based its ascertainment of damages.
The court committed no reversible error in opening the case, after the evidence was closed, and while the cause was being held under consideration, and before judgment had been rendered, to allow the plaintiffs to introduce other evidence. This was within the discre*425tion of the trial court. — Cefalu v. Dearborn & Warfield, 162 Ala. 105, 49 South. 1030.
For the error pointed out, the judgment is reversed, and the cause remanded.
Reversed and remanded.
Simpson, McClellan, and Mayfield, JJ.,-concur.